Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines are not uniformly clear, well defined and black as required by 37 CFR 1.84(l), specifically figures 2-7 should have the same line quality as figure 1, the lines in these figures are gray, pixelated and blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 7, “conical ring” should be - -cone ring- - to match the disclosure and description of part number 215.
Claim Objections
Claims 6, 7, 10 and 11 are objected to because of the following informalities:
Claim 6, line 4, after “inner side” the phrase - -along said longitudinal axis- -needs to be inserted to define what the sides are inner and outer relative to.
Claim 7, line 6 also needs the phrase - -along said longitudinal axis- - inserted.
Claim 10, “has first and second axial ends” in lines 2-3 should read - -has a first and a second axial end- -or - -a first axial end and a second axial end- - since there are only two ends in the device, the use of “first and second ends” can be interpreted as having a plurality of each end which is inconsistent with the disclosure.
Claim 11, line 4, after “second” at the end of the line the term - -axial- -needs to be inserted to keep terminology consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 14 and 15 depend from claim 13 which defines the invention as “a method for mounting” but then claim 14 is directed towards steps in disassembling and removing the shaft and claim 15 similarly includes loosening of the fixing elements.  If parts are being disassembled and loosened this would be directed toward disassembling the overall device, not mounting or connecting the parts.  It appears that the subject matter of claims 14 and 15 contradict the invention of claim 13.  How does removing and loosen parts relate to mounting of the bearing support defined in claim 13?  How are these steps further limiting the mounting steps of claim 13?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, EP3309387.
Regarding claim 1, Wu discloses a bearing support arrangement for a wind turbine, the bearing support arrangement comprising: a support structure (3); a bearing housing (7) arranged within said support structure; a bearing (5) radially supported by said bearing housing; a rotor shaft (8) radially supported by said bearing; and, a wedge (4 made of 41/42) being removable and arranged between said support structure and said bearing housing to clamp said bearing between said rotor shaft and said bearing housing.
Regarding claim 2, Wu discloses that said wedge has an annular configuration and surrounds said bearing (the wedge is an annular element, specifically annular segments arranged adjacent each other around the assembly, see figure 5, elements 4, 42 and 43 are all parts of the wedge assembly which is shown as being annular around the whole assembly, including the bearing 5).
Regarding claim 3, Wu discloses that said wedge has a mounting interface (flange 42 forms a mounting interface) for removably fixing said wedge to at least one of said bearing housing and said support structure (fixes to support structure 3).
Regarding claim 4, Wu discloses that said mounting interface (42) includes a radial projection extending to at least one of said bearing housing and said support structure (the flange is a radial projection from portion 41 of the wedge).
Regarding claim 5, Wu discloses a plurality of fixing elements (15) for removably fixing said wedge to at least one of said bearing housing and said support structure (the screws can be removed thus the connection is a removable connection).
Regarding claim 6, Wu discloses that said bearing support arrangement defines a longitudinal axis (left to right in figure 6 for example); said support structure has an outer side (left side in figure 6) and an inner side (right side in figure 6); and, said wedge has a radial thickness (along the vertical direction in figure 6) decreasing along said longitudinal axis from said outer side of said support structure toward said inner side of said support structure (the thickness decreases from the left to the right in the figure or from the outside toward the inside).
Regarding claim 8, Wu discloses that said bearing support arrangement defines a longitudinal axis (left to right in figure 6 for example); at least one of said bearing housing and said support structure defining a contact surface in contact with said wedge (both surfaces of 3 and 7 contact the wedge); and, said contact surface being inclined with respect to said longitudinal axis (the contact surface, or inner surface of 3 is inclined in figure 6).
Regarding claim 13, Wu discloses a method for mounting a bearing support arrangement for a wind turbine, the method comprising: inserting a wedge (4) along an axial direction between a support structure (3) and a bearing housing (7), and thereby clamping a bearing between a rotor shaft and the bearing housing (when fully assembled the bearing 5 is clamped between the shaft element and housing 7); and, fixing the wedge to at least one of the support structure and the bearing housing (the wedge is screwed in place or fixed with 15).  The steps recited in this claim are generic steps in assembling the device illustrated in Wu, all parts must be provided and positioned as shown in the figures and the fastening element 15 must be inserted to fix all the parts together).
Regarding claims 14 and 15, Wu also discloses that in order to remove the rotor shaft: releasing the fixing of the wedge to at least one of the support structure and the bearing housing; removing the wedge along the axial direction; and, removing the rotor shaft out of the support structure along the axial direction [clm 14] or tightening and loosening of fixing elements to fix the wedge and to release the fixing [clm 15].  The device can also be disassembled by releasing the wedge and removing it to release the holding force then the rest of the parts can be disassembled and removed and tightening and loosening of the fixing elements occurs when assembly or disassembly the product as shown in Wu.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, EP3309387, as applied to claim 1, and further in view of Dobashi, WO2020/039668 (see also US equivalent US PGPub 2021/0277940).
Regarding claim 7, Wu further discloses that said bearing support arrangement defines a longitudinal axis (left to right in figure 6 for example) and that said support structure has an outer side (left side in figure 6) and an inner side (right side in figure 6).
Wu does not disclose the use of a conical ring arranged radially between said bearing housing and said wedge; and, said conical ring having a radial thickness increasing along said longitudinal axis from said outer side of said support structure toward said inner side of said support structure.  What this recitation is calling for is a dual action wedge were two separate parts having wedged or sloped surfaces are provided between the housing and supported component.
Dobashi teaches a dual action wedge (figure 5) as an alternative to a single acting wedge (figure 4) that includes both a wedge (38a) and a separate conical ring (38b) arranged radially between a bearing side element (outer ring of bearing in this case) and the wedge (38a); and, said conical ring (38b) having a radial thickness increasing along said longitudinal axis from said outer side of said support structure toward said inner side of said support structure (the outside is to the right in figure 5, the inside is to the left, the thickness increases from the outside or right toward the inside or left).
It would have been obvious at the time of filing to modify Wu and replace the single wedge element with the known and obvious variation of a dual action wedge which includes both the wedge and a conical ring arranged radially between said wedge and the bearing side element (housing) with said conical ring having a radial thickness increasing along said longitudinal axis from said outer side of said support structure toward said inner side of said support structure, as taught by Dobashi, since substituting between different known wedge clamping/holding configurations provides the same predictable result of creating a clamping force to hold the inner and outer parts of the assembly together and the disclosure of Dobashi indicates that these are known variations prior to the filing by Applicant.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markussen, EP 2,781,740, and further in view of Wu, EP3309387.
Markussen discloses a wind turbine (see at least the title and abstract) that comprises a nacelle (11), a bearing support arrangement (at 21 or 24) arranged within said nacelle (11); said bearing support arrangement including: a support structure (20); a bearing radially (21 or 24) supported in the support structure; and a rotor shaft (10) radially supported by said bearing (21 or 24).
Markussen does not disclose that the assembly includes a bearing housing arranged within said support structure with the bearing being supported by said bearing housing and a wedge being removable and arranged between said support structure and said bearing housing to clamp said bearing between said rotor shaft and said bearing housing.
Wu teaches a different bearing configuration used in a wind turbine that includes a bearing housing (7) arranged within a support structure (3) of the wind turbine with the bearing (5 or 6) being supported by said bearing housing (7) and a wedge (4) being removable and arranged between said support structure (3) and said bearing housing (7) to clamp said bearing between a rotor shaft (8) and said bearing housing (7) for the purpose of providing a bearing mounting configuration within a wind turbine that prevents the need for a plurality of flanged surfaces to be aligned between the hub and the bearing seat when hoisting and assembly the wind turbine (see paragraph 0015, in other words the use of the wedge with the bolts is for preventing the need of aligning a flange of the bearing with a mounting hole, instead the smaller and lighter wedge can be aligned and then secured providing a clamping force to hold the bearing instead of a bolt directly attached to the bearing and the hub).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Markussen and use a known wind turbine bearing assembly that includes a bearing housing arranged within the support structure with the bearing being supported by said bearing housing and a wedge being removable and arranged between said support structure and said bearing housing to clamp said bearing between said rotor shaft and said bearing housing, as taught by Wu, for the purpose of providing a mounting assembly for the bearing that prevents the need for a plurality of flanged surfaces and/or holes to be aligned between the support structure and the bearing assembly when hoisting and assembly the wind turbine, thus simplifying the assembly by removing the need for the larger and heavier parts from having to be perfectly aligned.
Allowable Subject Matter
Claim 9, and dependent claims 10 and 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	The claim combination presented in claim 9 requires two separate bearings, the support structure and the housing with two separate wedges, both placed between the support structure and the housing.  This is not taught by the prior art and even if it where there would be significant additional modifications required in order to accept such a configuration in the device of Wu since the second side and second bearing at 6 has a different housing structure designed to engage in a fashion that would not allow a second wedge to be insert in a manner that would have a clamping effect between the housing, bearing and shaft.  The closest prior art of record to a double bearing system is EP 3144550, cited by the Applicant, however the wedge in this case is between a housing or support element and the bearing, not the housing the support element, this wedge is in the wrong location compared to what is being defined in the combination of claim 9 and simply modifying the other side of the assembly with bearing 6 in Wu would be hindsight reconstruction and would change how parts 3, 7 and 9 would be connected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656